Citation Nr: 1633136	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-01 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for peripheral arterial disease of the bilateral upper extremities, to include as secondary to coronary artery disease.

2. Entitlement to service connection for peripheral arterial disease of the bilateral lower extremities, to include as secondary to coronary artery disease.

3. Entitlement to service connection for hypertension, to include as secondary to coronary artery disease.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to coronary artery disease.

5. Entitlement to service connection for right knee gunshot wound scar.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to June 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was scheduled for a Board hearing in October 2013 but did not appear and has not contacted the VA to offer good cause for his failure to appear or to request that his hearing be rescheduled.


FINDINGS OF FACT

1. The Veteran does not have peripheral arterial disease in his upper or lower extremities.

2. The Veteran's hypertension did not onset in service or within one year of his discharge from service and was not caused or aggravated by his service-connected coronary artery disease.

3. The Veteran's erectile dysfunction did not onset in service or within one year of his discharge from service and was not caused or aggravated by his service-connected coronary artery disease.

4. The Veteran does not have a scar on his right knee.



CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral arterial disease of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

2. The criteria for service connection for peripheral arterial disease of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

3. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

4. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

5. The criteria for service connection for right knee gunshot wound scar have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Service connection may also be granted on a presumptive basis for certain chronic diseases, cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed in that Section.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Peripheral Arterial Disease

The Veteran has claimed service connection for peripheral arterial disease in both his upper and lower extremities.

The Board acknowledges the Veteran's subjective complaints of tingling and fuzzy sensation in his hands and feet, but finds that a preponderance of the evidence is against finding that he has peripheral arterial disease.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Veterans' VA treatment records do not show a diagnosis of peripheral arterial disease or another condition of his upper and lower extremities. 

On VA examination in December 2012 the examiner opined that the Veteran does not have peripheral arterial disease or other vascular disease.  The examiner noted the Veteran's report of numbness and coldness in his feet.  However, the examiner stated that examination of the Veteran showed no evidence of peripheral arterial disease as pulses in the feet, dorsal pedis, and posterior tibialis were 2+ bilaterally as were pulses in the wrists.

The Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  In Jandreau, 492 F. 3d 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Here, the Board finds that peripheral arterial disease is not a condition that may be competently diagnosed by a lay person as it is diagnosed using medical testing and its readily observable symptoms can be caused by other conditions.  The Veteran has further not reported being diagnosed by a medical professional and the medical professional to whom he described his symptoms, the VA examiner, opined that he does not have the condition.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for peripheral arterial disease of the upper and lower extremities, the benefit of the doubt rule is not for application, and the claim must be denied.

Hypertension

The Veteran contends his hypertension is secondary to his service-connected coronary artery disease.

The evidence reflects that the Veteran does have a current diagnosis of hypertension; however, the Board finds that a preponderance of the evidence is against service connection on a presumptive, direct, or secondary basis.

First, the evidence is against finding that the Veteran's hypertension began in or within one year of his discharge from service.  Hypertension is not noted on the Veteran's separation examination and he denied high blood pressure on the accompanying report of medical history.  The earliest record of a diagnosis of hypertension in the Veteran's treatment records is from 1996.

The December 2012 VA examiner indicated that the Veteran offered multiple statements regarding the when he first began taking medication for hypertension including that he began taking blood pressure medication in 2011 at the same time the pacemaker was placed, that he had been on blood pressure medication on and off for many years, that he did not remember when it began, and that he took blood pressure medication in 1968.  Thus, to the extent that the Veteran has contended that his hypertension began in service or within one year of his separation from service, the Board finds that the statement is entitled to little probative weight as the Veteran has offered differing recollections of the history of his hypertension.

Based on the forgoing, the Board finds a preponderance of the evidence is against finding that the Veteran's hypertension began in service or within one year of his separation from service.  

A preponderance of the evidence is also against finding that the Veteran's hypertension was caused or aggravated by his service-connected coronary artery disease.  

The December 2012 VA examiner opined that the Veteran's hypertension is less likely than not due to his service or caused or aggravated by his service-connected coronary artery disease.  The examiner explained that hypertension is a common risk factor for coronary artery disease rather than the opposite.  The Veteran reported and medical treatment records suggest treatment of high blood pressure prior to the treatment of coronary artery disease.  Therefore, the examiner concluded that the evidence indicates that the Veteran's hypertension preceded his coronary artery disease.  As such, the Veteran's coronary artery disease could not have caused his hypertension.  Additionally, the examiner noted the condition was not aggravated by the service-connected coronary artery disease and noted that the hypertension was presently under good control.  

The Board finds the Veteran's own opinion that his hypertension is secondary to his coronary artery disease to be entitled to less probative weight than the opinion of the VA examiner.  A competent opinion as to the etiology of hypertension requires knowledge of the complexities of the cardiovascular system and the various causes of hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  See Jandreau, 492 F 3d 1372.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for hypertension, the benefit of the doubt doctrine does not apply, and the claim must be denied.


Erectile Dysfunction

The Veteran has claimed service connection for his erectile dysfunction as secondary to his service-connected coronary artery disease.

On VA examination in December 2012 the examiner indicated that the Veteran had been diagnosed with erectile dysfunction in approximately 1990.  The examiner stated that the condition was multifactorial.  However, the examiner opined that it is less likely than not secondary to or aggravated by coronary artery disease.  The examiner explained that the evidence does not support a lack of arterial perfusion due to heart function as records noted no ischemia or infarction and no wall motion abnormalities.  The examiner further noted ejection fraction of 50 % in April 2011 and 55 percent in February 2011 and indicated the recent ejection fraction was also adequate.

The Board acknowledges the Veteran's own opinion that his erectile dysfunction is secondary to his coronary artery disease, but finds that such an etiology opinion falls outside the realm of common knowledge of a lay person who lacks the education, training, and experience of a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  While the Veteran is competent to state what symptoms he experiences, the etiology of erectile dysfunction is a complex medical question not capable of lay observation.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The most probative opinion, that of the VA examiner, which is supported by reasoned rationale, does not support service connection for erectile dysfunction as secondary to coronary artery disease.

The evidence further does not support, and the Veteran has not argued, that his erectile dysfunction either began in service or was otherwise caused by his service.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Right Knee Scar

The Veteran has claimed service connection for "scar, right knee, due to gunshot wound suffered while in combat in Vietnam."  See March 2011 claim.

The Board has considered the Veteran's claim, but finds there is no medical evidence to support that the Veteran has a scar on his right knee.

Service medical records do not reflect any treatment for a gunshot wound.  Also, his skin was noted to be normal on separation from service.  In 1996 the Veteran underwent a VA examination after filing a claim for, among other disabilities, a gunshot wound scar.  At that examination the Veteran was noted to have a scar on the left knee, which the Veteran identified as being caused by a gunshot wound incurred in service.  No right knee scar was indicated.  

Therefore, as a preponderance of the evidence is against finding that the Veteran has a right knee scar, his claim must be denied.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992); Rabideau, 2 Vet. App. 141.  

The Board notes that in a 1996 rating decision the RO denied service connection for the left knee scar identified on the VA examination, finding that the evidence did not support that it was a result of service.  If new and material evidence is provided, the Veteran may file to reopen his claim for service connection for a left knee scar.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2011, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in December 2012.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for peripheral arterial disease of the bilateral upper extremities is denied.

Service connection for peripheral arterial disease of the bilateral lower extremities is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Service connection for right knee gunshot wound scar is denied.





______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


